Citation Nr: 1432609	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.

The claim for bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Bilateral hearing loss is due to excessive noise exposure during the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 


The Board has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Specifically, he contends that it is the result of noise exposure while performing duties as an ammunition handler and loader, especially from 155 MM Howitzer fire, routine artillery, and rifle fire.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  In this regard, the Veteran served on active duty from February 1964 to January 1967.  Service personnel records show that the Veteran performed duties to include as field artillery, cannoneer, and motor car driver.  VA has previously conceded excessive noise exposure during the Veteran's service by awarding service connection for tinnitus.  See Rating Decision dated in April 2009.  

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes.  

The Board is cognizant that the August 2008 VA examiner opined hearing loss was less likely as not caused by, or the result of, noise exposure while in service; however, while the examiner indicated that enlistment and separation audiograms had no significant difference between the two, the examiner did indicate that the separation examination did not include pure tone thresholds at 6000 Hertz and it was possible that he had some hearing loss above 4000 Hertz at separation.  The Veteran has stated (credibly) that hearing loss has been present since his separation from service.    

Moreover, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  As noise exposure is conceded based on the Veteran's duty assignments during service, service-connection is already in effect for tinnitus based on the same complaints of noise exposure, and the Veteran has current bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hearing loss is related to events of his active service.  

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran also claims entitlement to service connection for a bilateral knee disability.  The record compiled for appellate review of this matter to this point appears incomplete.  

The Veteran is apparently a recipient of Social Security Administration (SSA) disability benefits.  The Veteran informed the August 2008 VA examiner that he had been receiving disability benefits for his knees since 2007.   A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision must be associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

The Veteran also informed the VA examiner that he had surgery for his left knee at St. Joseph Hospital in Tawas, Michigan, in 2000.  These records are not associated with the claims folder and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

Additionally, the Veteran has indicated in various statements that he was told by VA treatment providers at the VA Hospital in Detroit that he needed both knees replaced.  The last VA outpatient treatment notes of record are dated in March 2007, which do not contain any recommendations for surgery.  Updated records of any subsequent treatment the Veteran has received for the claimed knee condition are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Finally, in light of the missing evidence, the 2008 VA examination is inadequate as it is essential that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated VA clinical records (since March 2007) of all evaluations and treatment the Veteran received for his bilateral knees.  All requests for records and their responses must be associated with the claims folder.

2.  After obtaining the necessary consent, secure for the record copies of the surgical reports dated in 2000 for the Veteran's left knee from St. Joseph Hospital in Tawas, Michigan.  All requests for records and their responses must be associated with the claims folder.

3.  Contact the SSA concerning whether the Veteran is or has been a recipient or applicant of/for disability benefits and request any medical records utilized in the award or denial of such benefits that are available.  All records and/or responses received should be associated with the claims file.

4.  After the development above has been completed, schedule the Veteran for the appropriate VA examination.  The examiner is asked to address the following.  Please state whether the Veteran's bilateral knee disability is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active duty service.  The examiner must address the Veteran's contentions that such knee disability is the result of marching with full gear, jumping on/off trucks, and jumping on/off 155 mm Howitzers.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


